Exhibit 10.11

 

[George M. Sherman Form]

 

NON-QUALIFIED STOCK OPTION AGREEMENT
OF
REXNORD HOLDINGS, INC.

 

THIS AGREEMENT (this “Agreement”), dated as of [                  ] is made by
and among Rexnord Holdings, Inc., a Delaware corporation (the “Company”),
Cypress Industrial Holdings, LLC, a Maryland limited liability company
(“Industrial”), Cypress Group, LLC, a Maryland limited liability company
(“Cypress”), and George M. Sherman, a Consultant to the Company or one of its
Subsidiaries (as defined herein) (the “Optionee”).

 

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock, par value $0.01 per share (“Common Stock”);

 

WHEREAS, the Company wishes to carry out the 2006 Stock Option Plan of Rexnord
Holdings, Inc. (as may be amended from time to time, the “Plan”), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and

 

WHEREAS, the Board (i) has determined that it would be to the advantage and in
the best interests of the Company and its stockholders to grant the
Non-Qualified Stock Option provided for herein (the “Option”) to the Optionee as
an inducement for the Optionee to enter into or remain in the service of the
Company or one of its Subsidiaries and as an incentive for increased efforts by
the Optionee during such service, and (ii) has instructed the officers of the
Company to issue said Option.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates otherwise. 
Capitalized terms used in this Agreement and not defined below shall have the
meaning given to such terms in the Plan.  The singular pronoun shall include the
plural, where the context so indicates.

 

“Cause” shall have the meaning ascribed to such term in any consulting agreement
(including, without limitation, the Consulting Agreement) in effect between the
Company or any of its Subsidiaries and the Optionee as of the date of the
Optionee’s termination of service and, in the absence of any such consulting
agreement, “Cause” shall mean,

 

(a)                                  the failure of the Optionee to carry out,
or comply with, in each case in any material respect, any lawful and reasonable
directive of the Board or the Board of Directors of Rexnord Corporation or any
of their respective designees consistent with the terms of the Optionee’s
consultancy, which is not remedied within 30 days after the receipt of written
notice from the Company specifying such failure;

 

--------------------------------------------------------------------------------


 

(b)                                 the Optionee’s conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any felony;

 

(c)                                  the Optionee’s unlawful use (including
being under the influence) or possession of illegal drugs;

 

(d)                                 the Optionee’s commission of an act of
fraud, embezzlement, misappropriation, willful misconduct, or breach of
fiduciary duty against the Company or any of its Subsidiaries;

 

(e)                                  the breach by the Optionee of any of the
provisions contained in Article IV below or similar provisions contained in any
other agreement with the Company or any of its Subsidiaries or other Affiliates;
or

 

(f)                                    the Optionee’s material breach of the
Cypress Stockholders’ Agreement.

 

“Consulting Agreement” means that certain Management Consulting Agreement, dated
as of the Closing Date, by and among Rexnord Corporation, a Delaware
corporation, the Optionee, Industrial and Cypress, as the same may be amended
from time to time.

 

“Cumulative Debt Repayment” for a given fiscal year shall mean the positive
excess, if any, of (a) the weighted average of the debt outstanding during the
60 calendar days preceding April 30, 2006, as such debt outstanding may be
increased or decreased as appropriate for the effect of any post closing
adjustment as determined by the Committee, over (b) the weighted average of the
debt outstanding during the 60 calendar days preceding April 30 of the fiscal
year immediately following the given fiscal year.

 

“Cumulative Debt Repayment Target” for a period commencing on or after April 1,
2006 shall be as set forth in Appendix A to this Agreement, subject to the
provisions of Section 5.6 hereof.

 

“Cumulative EBITDA” as of a given date shall mean the total of EBITDA from and
after April 1, 2006 through such date.

 

“Cumulative EBITDA Target” for a given period commencing on or after April 1,
2006, shall be as set forth in Appendix A of this Agreement, subject to the
provisions of Section 5.6 hereof.

 

“Cypress Stockholders’ Agreement” shall mean that certain agreement by and among
the Optionee, Industrial, the Company and the other stockholders of the Company
party thereto, which contains certain restrictions and limitations applicable to
the shares of Common Stock acquired upon Option exercise (and to other shares of
Common Stock, if any, held by the Optionee during the term of such agreement). 
If the Optionee is not a party to the Cypress Stockholders’ Agreement at the
time of exercise of the Option (or any portion thereof), the exercise of the
Option shall be subject to the condition that the Optionee enter into the
Cypress Stockholders’ Agreement.  The Cypress Stockholders’ Agreement shall
constitute a Stockholders’ Agreement for purposes of the Plan.

 

--------------------------------------------------------------------------------


 

“Debt Repayment” for a given fiscal year of the Company shall mean, excluding
any debt repayment in conjunction with an equity offering of securities of the
Company, the positive excess, if any, of (a) the weighted average of the debt
outstanding during the 60 calendar days preceding April 30 of the given fiscal
year, over (b) the weighted average of the debt outstanding during the 60
calendar days preceding April 30 of the fiscal year immediately following the
given fiscal year.

 

“Debt Repayment Target” for a period commencing on or after April 1, 2006 shall
be as set forth in Appendix A to this Agreement, subject to the provisions of
Section 5.6 hereof.

 

“EBITDA” for a given period shall mean consolidated net income before interest,
taxes, depreciation, amortization, extraordinary items (including Other Income
and Expense items as well as LIFO Income and Expense items) and management or
similar fees payable to Apollo Management, L.P. or any of its Affiliates, as
reflected on the Company’s audited consolidated financial statements for such
period.  Consolidated net income shall be determined in accordance with
generally accepted accounting principles except that gains or losses from
extraordinary, unusual or non-recurring items may be excluded in the discretion
of the Committee.

 

“EBITDA Target” for a given period commencing on or after April 1, 2006, shall
be as set forth in Appendix A of this Agreement, subject to the provisions of
Section 5.6 hereof.

 

“Good Reason” shall have the meaning ascribed to it in any consulting agreement
(including, without limitation, the Consulting Agreement) in effect between the
Company or any of its Subsidiaries and the Optionee as of the date of the
Optionee’s termination of service and, in the absence of any such consulting
agreement, “Good Reason” shall mean,

 

(a)                                  the failure of the Company to continue the
Optionee in the position of Non-Executive Chairman of the Board;

 

(b)                                 a material diminution in the Optionee’s
responsibilities, duties or authorities;

 

(c)                                  the failure of the Company to make any
material payment or provide any material benefit to which the Optionee is
entitled;

 

(d)                                 the material breach by the Company or any of
its Subsidiaries of the Consulting Agreement; or

 

(e)                                  the material breach by the Company or any
of its Subsidiaries of the Cypress Stockholders’ Agreement;

 

provided, however, that the Optionee may not terminate the Optionee’s services
for Good Reason unless the Optionee provides the Company or the Subsidiary of
the Company for which the Optionee is performing services with at least 30 days’
prior written notice of the Optionee’s intent to resign for Good Reason, with
such notice to set forth the event or events constituting Good Reason, and the
Company or the Subsidiary for which the Optionee is performing services has not
remedied the alleged violation(s) within the 30-day period.

 

--------------------------------------------------------------------------------


 

“Principal Stockholder(s) Investment” means direct or indirect investments in
shares of Common Stock, preferred stock or other debt or equity securities of
the Company or any of its Subsidiaries made by the Principal Stockholder(s) on
or after the Closing Date.

 

“Principal Stockholder(s) CAGR” means the pretax compound annual growth rate
calculated on a quarterly basis based on the cash proceeds realized to the
Principal Stockholder(s) in a Liquidity Event on the Principal Stockholder(s)
Investment (which proceeds, for purposes hereof, shall be determined after
deducting all transaction costs and all investment banking, accounting,
attorney, consultant and similar fees paid or payable by the Principal
Stockholder(s) to the extent not paid or reimbursed by the Company or any other
third party) and the aggregate amount invested by the Principal Stockholder(s)
for all Principal Stockholder(s) Investments, assuming all Principal
Stockholder(s) Investments were purchased by one Person and were held
continuously by such Person, after dilution for outstanding options, warrants or
other rights to acquire shares of Common Stock or other equity securities of the
Company.  The Principal Stockholder(s) CAGR shall be determined based on the
actual time of each Principal Stockholder(s) Investment and including, as a
return on such investment, any cash dividends, cash distributions or cash
interest paid by the Company or any Subsidiary of the Company in respect of such
investment during such period, but shall exclude any management or monitoring
fees paid to Apollo Management, L.P. or any of its Affiliates.

 

ARTICLE II
GRANT OF OPTION

 

Section 2.1                                      Grant of Option

 

In consideration of the Optionee’s agreement to enter into or remain in the
service of the Company or one of its Subsidiaries and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, on the date hereof the Company irrevocably grants to the Optionee
the Option to purchase any part or all of an aggregate of 576,765 shares of
Common Stock upon the terms and conditions set forth in the Plan and this
Agreement.  The Optionee hereby agrees that (i) except as required by law, the
Optionee will not disclose to any Person other than the Optionee’s spouse and
legal, financial and other advisors (if any) the grant of the Option or any of
the terms or provisions hereof without the prior approval of the Committee, and
(ii) in the discretion of the Committee, the Option shall terminate and any
unexercised portion of such Option (whether or not vested) shall be forfeited if
the Optionee violates the non-disclosure provisions of this Section 2.1.

 

Section 2.2                                      Option Subject to Plan

 

The Option granted hereunder is subject to the terms and provisions of the Plan,
including without limitation, Article V and Sections 7.1, 7.2, 7.3 and 7.10
thereof.

 

Section 2.3                                      Option Price

 

The purchase price of the shares of Common Stock covered by the Option shall be
$47.50 per share (without commission or other charge).

 

--------------------------------------------------------------------------------


 

ARTICLE III
EXERCISABILITY

 

Section 3.1                                      Commencement of Exercisability

 

(a)                                  Subject to Section 3.1(f) and Section 3.3
of this Agreement, 50% of the Option shall become vested in five cumulative
installments provided that the Consulting Agreement remains continuously in
effect from the date of grant through such date as follows:

 

(i)                                     The first installment shall consist of
10% of the shares of Common Stock covered by such Option and shall become vested
on July 21, 2007;

 

(ii)                                  The second installment shall consist of
10% of the shares of Common Stock covered by such Option and shall become vested
on July 21, 2008;

 

(iii)                               The third installment shall consist of 10%
of the shares of Common Stock covered by such Option and shall become vested on
July 21, 2009;

 

(iv)                              The fourth installment shall consist of 10% of
the shares of Common Stock covered by such Option and shall become vested on
July 21, 2010; and

 

(v)                                 The fifth installment shall consist of 10%
of the shares of Common Stock covered by such Option and shall become vested on
July 21, 2011.

 

(b)                                 Subject to Section 3.1(f) and Section 3.3,
50% of the Option shall become fully vested as follows:

 

(i)                                     An installment of up to 2.5% of the
shares of Common Stock covered by the Option shall become vested on, or within
120 days following, March 31 of each fiscal year 2007 through 2011, in each case
as determined by the Committee in its sole discretion as follows:

 

(A)                              with respect to the fiscal year ending
March 31, 2007, if the Debt Repayment for such fiscal year equals or exceeds the
Debt Repayment Target for such fiscal year, then 2.5% of the shares of Common
Stock covered by the Option shall become vested;

 

(B)                                with respect to the fiscal year ending
March 31, 2008:

 

(1)                                  if the Debt Repayment for such fiscal year
equals or exceeds 95%, but is less than 100%, of the Debt Repayment Target for
such fiscal year, then 1.875% of the shares of Common Stock covered by the
Option shall become vested; or

 

--------------------------------------------------------------------------------


 

(2)                                  if the Debt Repayment for such fiscal year
equals or exceeds the Debt Repayment Target for such fiscal year, then 2.5% of
the shares of Common Stock covered by the Option shall become vested;

 

(C)                                with respect to each fiscal year ending
March 31, 2009, 2010 and 2011:

 

(1)                                  if the Debt Repayment for any such fiscal
year equals or exceeds 90%, but is less than 95%, of the Debt Repayment Target
for such fiscal year, then 1.25% of the shares of Common Stock covered by the
Option shall become vested; or

 

(2)                                  if the Debt Repayment for any such fiscal
year equals or exceeds 95%, but is less than 100%, of the Debt Repayment Target
for such fiscal year, then 1.875% of the shares of Common Stock covered by the
Option shall become vested; or

 

(3)                                  if the Debt Repayment for any such fiscal
year equals or exceeds the Debt Repayment Target for such fiscal year, then 2.5%
of the shares of Common Stock covered by the Option shall become vested.

 

(ii)                                  An installment of up to 2.5% of the shares
of Common Stock covered by the Option shall become vested on, or within 120 days
following, March 31 of each fiscal year 2007 through 2011 as determined by the
Committee in its sole discretion as follows:

 

(A)                              with respect to the fiscal year ending
March 31, 2007, if the Cumulative Debt Repayment for such fiscal year equals or
exceeds the Cumulative Debt Repayment Target for such fiscal year, then 2.5% of
the shares of Common Stock covered by the Option shall become vested;

 

(B)                                with respect to the fiscal year ending
March 31, 2008:

 

(1)                                  if the Cumulative Debt Repayment for such
fiscal year equals or exceeds 95%, but is less than 100%, of the Cumulative Debt
Repayment Target for such fiscal year, then 1.875% of the shares of Common Stock
covered by the Option shall become vested; or

 

(2)                                  if the Cumulative Debt Repayment for such
fiscal year equals or exceeds the Cumulative Debt Repayment Target for such
fiscal year, then 2.5% of the shares of Common Stock covered by the Option shall
become vested;

 

--------------------------------------------------------------------------------


 

(C)                                with respect to each fiscal year ending
March 31, 2009, 2010 and 2011:

 

(1)                                  if the Cumulative Debt Repayment for such
fiscal year equals or exceeds 90%, but is less than 95%, of the Cumulative Debt
Repayment Target for such fiscal year, then 1.25% of the shares of Common Stock
covered by the Option shall become vested; or

 

(2)                                  if the Cumulative Debt Repayment for such
fiscal year equals or exceeds 95%, but is less than 100%, of the Cumulative Debt
Repayment Target for such fiscal year, then 1.875% of the shares of Common Stock
covered by the Option shall become vested; or

 

(3)                                  if the Cumulative Debt Repayment for such
fiscal year equals or exceeds the Cumulative Debt Repayment Target for such
fiscal year, then 2.5% of the shares of Common Stock covered by the Option shall
become vested.

 

(iii)                               If the Cumulative Debt Repayment as of the
end of any fiscal year 2007 through 2011 is less than the Cumulative Debt
Repayment Target through the end of such fiscal year, that portion of the Option
that was subject to accelerated vesting pursuant to Section 3.1(b)(i) and
3.1(b)(ii), but which did not become vested pursuant to Sections 3.1(b)(i)(A),
(B) or (C) or 3.1(b)(ii)(A), (B) or (C), with respect to such fiscal year,
subject to Section 3.2 and 3.4, shall become vested, as determined by the
Committee, on, or within 120 days following, the last day of the first fiscal
year in which the Cumulative Debt Repayment equals or exceeds the Cumulative
Debt Repayment Target for such fiscal year.

 

(iv)                              An installment of up to 2.5% of the shares of
Common Stock covered by the Option shall become vested on, or within 120 days
following, March 31 of each fiscal year 2007 through 2011 as determined by the
Committee in its sole discretion as follows:

 

(A)                              with respect to the fiscal year ending
March 31, 2007, if EBITDA for such fiscal year equals or exceeds the EBITDA
Target for such fiscal year, then 2.5% of the shares of Common Stock covered by
the Option shall become vested;

 

(B)                                with respect to the fiscal year ending
March 31, 2008:

 

(1)                                  if EBITDA for such fiscal year equals or
exceeds 95%, but is less than 100%, of the EBITDA Target for such fiscal year,
then 1.875% of the shares of Common Stock covered by the Option shall become
vested; or

 

(2)                                  if EBITDA for such fiscal year equals or
exceeds the EBITDA Target for such fiscal year, then 2.5% of the shares of
Common Stock covered by the Option shall become vested;

 

--------------------------------------------------------------------------------


 

(C)                                with respect to each fiscal year ending
March 31, 2009, 2010 and 2011:

 

(1)                                  if EBITDA for any such fiscal year equals
or exceeds 90%, but is less than 95%, of the EBITDA Target for such fiscal year,
then 1.25% of the shares of Common Stock covered by the Option shall become
vested; or

 

(2)                                  if EBITDA for any such fiscal year equals
or exceeds 95%, but is less than 100%, of the EBITDA Target for such fiscal
year, then 1.875% of the shares of Common Stock covered by the Option shall
become vested; or

 

(3)                                  if EBITDA for any such fiscal year equals
or exceeds the EBITDA Target for such fiscal year, then 2.5% of the shares of
Common Stock covered by the Option shall become vested.

 

(v)                                 An installment of up to 2.5% of the shares
of Common Stock covered by the Option shall become vested on, or within 120 days
following, March 31 of each fiscal year 2007 through 2011 as determined by the
Committee in its sole discretion as follows:

 

(A)                              with respect to the fiscal year ending
March 31, 2007, if Cumulative EBITDA for such fiscal year equals or exceeds the
Cumulative EBITDA Target for such fiscal year, then 2.5% of the shares of Common
Stock covered by the Option shall become vested;

 

(B)                                with respect to the fiscal year ending
March 31, 2008:

 

(1)                                  if Cumulative EBITDA for such fiscal year
equals or exceeds 95%, but is less than 100%, of the Cumulative EBITDA Target
for such fiscal year, then 1.875% of the shares of Common Stock covered by the
Option shall become vested; or

 

(2)                                  if Cumulative EBITDA for such fiscal year
equals or exceeds the Cumulative EBITDA Target for such fiscal year, then 2.5%
of the shares of Common Stock covered by the Option shall become vested;

 

(C)                                with respect to each fiscal year ending
March 31, 2009, 2010 and 2011:

 

(1)                                  if Cumulative EBITDA for such fiscal year
equals or exceeds 90%, but is less than 95%, of the Cumulative EBITDA Target for
such fiscal year, then 1.25% of the shares of Common Stock covered by the Option
shall become vested; or

 

--------------------------------------------------------------------------------


 

(2)                                  if Cumulative EBITDA for such fiscal year
equals or exceeds 95%, but is less than 100%, of the Cumulative EBITDA Target
for such fiscal year, then 1.875% of the shares of Common Stock covered by the
Option shall become vested; or

 

(3)                                  if Cumulative EBITDA for such fiscal year
equals or exceeds the Cumulative EBITDA Target for such fiscal year, then 2.5%
of the shares of Common Stock covered by the Option shall become vested.

 

(vi)                              if Cumulative EBITDA as of the end of any
fiscal year 2007 through 2011 is less than the Cumulative EBITDA Target through
the end of such fiscal year, that portion of the Option that was subject to
accelerated vesting pursuant to Sections 3.1(b)(iv) and 3.1(b)(v), but which did
not become vested pursuant to Sections 3.1(b)(iv)(A), (B) or (C) or
3.1(b)(v)(A), (B) or (C), with respect to such fiscal year, subject to Sections
3.2 and 3.4, shall become vested, as determined by the Committee, on, or within
120 days following, the last day of the first fiscal year in which Cumulative
EBITDA equals or exceeds the Cumulative EBITDA Target for such fiscal year.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 3.1, but subject to Section 3.1(f), upon the occurrence of the
first Liquidity Event, the following shall immediately prior to the effective
date of such Liquidity Event become vested in full:

 

(i)                                     that portion of the Option that remains
eligible to become vested pursuant to Section 3.1(a);

 

(ii)                                  at the election and sole discretion of the
Committee, that portion of the Option that has not, as of such Liquidity Event,
become eligible to become vested pursuant to Sections 3.1(b)(i), 3.1(b)(ii),
3.1(b)(iv) or 3.1(b)(v);

 

(iii)                               that portion of the Option that remains
eligible to become vested pursuant to Section 3.1(b), but only if the Principal
Stockholder(s) CAGR as of the Liquidity Event equals or exceeds 25%.

 

(d)                                 The Committee shall make the determination
as to whether the respective Debt Repayment, Cumulative Debt Repayment, EBITDA,
and Cumulative EBITDA Targets have been met, and shall determine the extent, if
any, to which the Option as become vested, on any such date as the Committee in
its sole discretion shall determine; provided, however, that with respect to
each fiscal year such date shall not be later than the 120th day following
March 31 of such fiscal year.

 

(e)                                  Notwithstanding anything to the contrary in
Section 3.3, if the Consulting Agreement is terminated (i) by the Optionee for
Good Reason or (ii) by the Company or any of its Subsidiaries without Cause and
not as a result of the failure of the Optionee substantially to satisfy
reasonable performance standards (taking into account macroeconomic factors
affecting the Company), the Option shall become fully exercisable as of the
termination of the Consulting Agreement.

 

--------------------------------------------------------------------------------


 

(f)                                    After giving effect to Section 3.1(e) and
except with respect to any portion of the Option that as of the termination of
the Consulting Agreement is eligible to vest pursuant to Section 3.1(b) for the
fiscal year preceding the fiscal year in which such termination occurs, no
portion of the Option which is unvested upon the termination of the Consulting
Agreement for any reason shall thereafter become vested.

 

Section 3.2                                      Duration of Exercisability

 

The installments provided for in Section 3.1 are cumulative.  Each such
installment which becomes vested pursuant to Section 3.1 shall remain vested and
may be exercised until the Option expires pursuant to Section 3.3.

 

Section 3.3                                      Expiration of Option

 

The Option may not be exercised to any extent by any Person after the first to
occur of any of the following events:

 

(a)                                  The expiration of ten years from the date
the Option was granted;

 

(b)                                 If the Consulting Agreement is terminated
for any reason other than (i) by the Company or any Subsidiary of the Company
for Cause, (ii) on account of the death or disability (as defined in
Section 22(e)(3) of the Code) of the Optionee, (iii) by the Optionee for Good
Reason or (iv) by the Company or any Subsidiary of the Company without Cause and
not as a result of the failure of the Optionee substantially to satisfy
reasonable performance standards (taking into account macroeconomic factors
affecting the Company and its Subsidiaries), the later of (x) the ninetieth day
following the date of the termination of the Consulting Agreement or (y) to the
extent that, as of the termination of the Consulting Agreement, any portion of
the Option remains eligible to vest pursuant to Section 3.1(b) for the fiscal
year preceding the fiscal year in which the termination of the Consulting
Agreement occurs, the thirtieth day following the date of the Committee’s
determination under Section 3.1(d) for such fiscal year;

 

(c)                                  The expiration of ten years from the date
the Option was granted in the event of the termination of the Consulting
Agreement (i) by the Optionee for Good Reason or (ii) by the Company or any
Subsidiary of the Company without Cause and not as a result of the failure of
the Optionee substantially to satisfy reasonable performance standards (taking
into account macroeconomic factors affecting the Company);

 

(d)                                 Except as the Committee may otherwise
decide, the date of the termination of the Consulting Agreement by the Company
or any Subsidiary of the Company for Cause;

 

(e)                                  The expiration of 12 months from the date
of the termination of the Consulting Agreement on account of the Optionee’s
death or disability (within the meaning of Section 22(e)(3) of the Code); or

 

--------------------------------------------------------------------------------


 

(f)                                    The occurrence of a Liquidity Event,
provided that any portion of the Option that is vested as of the occurrence of
the Liquidity Event may be exercised concurrently therewith.

 

Section 3.4                                      Partial Exercise

 

Any vested portion of the Option or the entire Option, if then wholly vested,
may be exercised in whole or in part at any time prior to the time when the
Option or portion thereof expires; provided, however, that each partial exercise
shall be for not less than 100 shares of Common Stock and shall be for whole
shares of Common Stock only.

 

Section 3.5                                      Exercise of Option

 

The exercise of the Option shall be governed by the terms of this Agreement and
the terms of the Plan, including without limitation, the provisions of Article V
of the Plan, which, among other things, require that the Optionee deliver an
executed copy of a Joinder to the Stockholders’ Agreement designated by the
Company (in the form attached to such Stockholders’ Agreement), which for this
purpose shall be the Cypress Stockholders’ Agreement, to the Secretary as a
condition to the exercise of the Option.

 

ARTICLE IV
RESTRICTIVE COVENANTS

 

Section 4.1                                      Non-Competition

 

During the term of the Consulting Agreement and for a period of two years
thereafter, each of the Optionee, Industrial and Cypress shall not, without the
prior written consent of the Company, which consent may be granted or withheld
by the Company in its sole discretion, directly or indirectly engage in,
consult, have any equity interest in, or manage or operate any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
engages in any business which competes with any material business of the Company
or any of its Subsidiaries anywhere in the world (as conducted during the term
of the Consulting Agreement); provided, however, that (A) the Optionee,
Industrial and Cypress, and any of their Affiliates, shall be permitted to
acquire stock or membership interests in such an entity provided the entity is
publicly traded and the acquired interest is not more than five percent (5%) of
the outstanding shares or membership interests of the entity; and (B) the
Optionee, Industrial and Cypress shall be permitted to hold stock or membership
interests in companies and businesses in which the Optionee, Industrial, Cypress
or other entities affiliated with the Optionee hold stock or membership
interests immediately prior to the Closing Date (including, without limitation,
stock in Colfax, Inc. and related entities), or invested prior to the date of
this Agreement.

 

Section 4.2                                      Customer Non-Solicitation

 

During the term of the Consulting Agreement and for a period of two years
thereafter, each of the Optionee, Industrial and Cypress agrees not to, and will
not permit any of their respective Affiliates to, directly or indirectly, induce
or attempt to induce any customer, supplier, licensee or other business relation
of the Company or any of its Subsidiaries to cease doing

 

--------------------------------------------------------------------------------


 

business with the Company or any of its Subsidiaries, or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation, on the one hand, and the Company or any of its Subsidiaries, on the
other hand.

 

Section 4.3                                      Non-Solicitation/Non-Hiring of
Employees

 

During the term of the Consulting Agreement and for a period of two years
thereafter, each of the Optionee, Industrial and Cypress agrees not to, and will
not permit any of their respective Affiliates to, directly or indirectly, hire,
solicit or accept, if offered, with or without solicitation, on the Optionee’s,
Industrial’s or Cypress’ behalf or on behalf of any other person, the services
of any person who is (or was at any time in the preceding six months) an
employee of the Company or any of its Subsidiaries, nor solicit any of the
Company’s or any of its Subsidiaries’ employees to terminate employment with the
Company or any of its Subsidiaries (it being understood that the foregoing shall
not apply to employees solicited or hired without the Optionee’s knowledge and
shall not preclude Cypress, Industrial or other companies or businesses
associated with the Optionee from soliciting employees generally though
newspaper or other mass media advertising).

 

Section 4.4                                      Non-Disparagement

 

During the term of the Consulting Agreement and thereafter in perpetuity, each
of the Optionee, Industrial and Cypress shall not knowingly disparage,
criticize, or otherwise make derogatory statements regarding the Company or its
Affiliates, Subsidiaries, successors, directors, officers, customers or
suppliers.  During the term of the Consulting Agreement and thereafter in
perpetuity, none of the Company, Rexnord Corporation, nor any of their
respective officers shall knowingly disparage, criticize, or otherwise make
derogatory statements regarding any of the Optionee, Industrial or Cypress.  The
restrictions of this Section 4.4 shall not apply to any statements that are made
truthfully in response to a subpoena or other compulsory legal process.

 

Section 4.5                                      Non-Disclosure of Confidential
Information

 

During the term of the Consulting Agreement and thereafter in perpetuity, each
of the Optionee, Industrial and Cypress shall maintain in confidence and shall
not directly, indirectly or otherwise, use, disseminate, disclose or publish, or
use for their respective benefit or the benefit of any Person, any confidential
or proprietary information or trade secrets of or relating to the Company or any
of its Subsidiaries or Affiliates, including, without limitation, information
with respect to the Company’s or any of its Subsidiaries’ operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, compensation paid to employees or
other terms of employment, or deliver to any Person any document, record,
notebook, computer program or similar repository of or containing any such
confidential or proprietary information or trade secrets.  Upon the termination
of the Consulting Agreement for any reason, each of the Optionee, Industrial and
Cypress shall promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company’s or any of
its Subsidiaries’ customers, business plans, marketing strategies, products or
processes.  Each of the

 

--------------------------------------------------------------------------------


 

Optionee, Industrial and Cypress may respond to a lawful and valid subpoena or
other legal process but shall give the Company the earliest possible notice
thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and shall assist such counsel in resisting or otherwise responding to
such process.

 

Section 4.6                                      Injunctive Relief

 

Each of the Optionee, Industrial and Cypress hereby acknowledges that a breach
of the covenants contained in this Article IV will cause irreparable damage to
the Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate.  Accordingly, each of the Optionee, Industrial and Cypress hereby
agrees that, in the event of a breach of any of the covenants contained in this
Article IV, in addition to any other remedy which may be available at law or in
equity, the Company shall be entitled to specific performance and injunctive
relief.  The Company hereby acknowledges that a breach of the Company’s covenant
contained in Section 4.4 will cause irreparable damage to the Optionee, Cypress,
Industrial and their respective goodwill, the exact amount of which will be
difficult or impossible to ascertain, and that the remedies at law for any such
breach will be inadequate.  Accordingly, the Company hereby agrees that, in the
event of a breach of the Company’s covenant contained in Section 4.4, in
addition to any other remedy which may be available at law or in equity, the
Optionee, Cypress and Industrial shall be entitled to specific performance and
injunctive relief.

 

ARTICLE V
OTHER PROVISIONS

 

Section 5.1                                      Not a Contract of Consultancy

 

Nothing in this Agreement or in the Plan shall (i) confer upon the Optionee any
right to continue in the service of the Company or any of its Subsidiaries, or
(ii) interfere with or restrict in any way the rights of the Company or its
Subsidiaries, which are hereby expressly reserved, to discharge the Optionee at
any time for any reason whatsoever, with or without Cause, except as otherwise
provided in the Consulting Agreement or any other agreement in effect from time
to time.

 

Section 5.2                                      Shares Subject to Plan and
Stockholder Agreement

 

The Optionee acknowledges that any shares of Common Stock acquired upon exercise
of the Option are subject to the terms of the Plan and the Cypress Stockholders’
Agreement, including without limitation, the restrictions set forth in
Section 5.6 of the Plan.

 

Section 5.3                                      Construction

 

This Agreement shall be administered, interpreted and enforced under the laws of
the state of New York, without regard to conflicts of law provisions that would
give effect to the laws of another jurisdiction.

 

--------------------------------------------------------------------------------


 

Section 5.4                                      Conformity to Securities Laws

 

The Optionee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation, Rule 16b-3 of the Exchange
Act.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

 

Section 5.5                                      280G Compliance

 

In the event that the Optionee or Industrial becomes entitled to payments or
benefits under this Agreement and/or any other payments or benefits by reason of
a “change of control” as defined in Section 280G of the Code and regulations
thereunder (collectively, the “Payments”), and any such Payment constitutes a
“parachute payment” as defined in Section 280G of the Code and regulations
thereunder, the Company and the Optionee or Industrial, as applicable, shall use
their respective reasonable best efforts to obtain stockholder approval of such
Payments in the manner provided in Section 280G(b)(5)(B) of the Code and
regulations thereunder; provided, however, that nothing in this Section 5.5
shall be interpreted to require the Optionee or Industrial to waive any of the
Optionee’s or Industrial’s rights under the Option or otherwise.

 

Section 5.6                                      Adjustments in Debt Repayment
and EBITDA Targets

 

The Debt Repayment and EBITDA Targets (including the Cumulative Debt Repayment
and Cumulative EBITDA Targets) specified in Appendix A are based upon certain
revenue and expense assumptions about the future business of the Company as of
the date the Option is granted.  Accordingly, in the event that, after such
date, the Committee determines, in its sole discretion, that any acquisition or
disposition of any business by the Company or any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, any unusual or nonrecurring transactions or events
affecting the Company, or the financial statements of the Company, or change in
applicable laws, regulations, or accounting principles occurs such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to the Option, then the Committee
shall, in good faith and in such manner as it may deem equitable, adjust the
financial targets set forth on Appendix A to reflect the projected effect of
such transaction(s) or event(s) on Debt Repayment and/or EBITDA, subject to
Section 7.1 of the Plan.

 

--------------------------------------------------------------------------------


 

Section 5.7                                      Entire Agreement

 

The parties hereto acknowledge that this Agreement and the Plan set forth the
entire agreement and understanding of the parties and superseded all prior
written or oral agreements or understandings with respect to the subject matter
hereof, except that any provision therein regarding confidentiality or
non-competition remain in full force and effect in favor of the Company and its
Subsidiaries as if the agreements containing such provisions were not
superseded.  The obligations imposed by this Agreement are severable and should
be construed independently of each other.  The invalidity of one provision shall
not affect the validity of any other provision.  If any provision of this
Agreement shall be invalid or unenforceable, in whole or in part, or as applied
to any circumstances, under the laws of any jurisdiction which may govern for
such purpose, then such provision shall be deemed, to the extent allowed by the
laws of such jurisdiction, to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, either generally or
as applied to such circumstance, or shall be deemed exercised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.

 

--------------------------------------------------------------------------------


 

Section 5.8                                      Amendment

 

The Board at any time, and from time to time, may amend the terms of this
Agreement, provided, however, that the rights of the Optionee shall not be
adversely impaired without the Optionee’s written consent.  The Company shall
provide the Optionee with notice and a copy of any amendment made to this
Agreement.

 

Section 5.9                                      Arbitration; Waiver of Jury
Trial

 

Any dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement or the Plan shall be finally determined and settled
by arbitration in New York, New York in accordance with the Commercial Rules of
the American Arbitration Association, and judgment upon the award may be entered
in any court having jurisdiction.  Within 20 days of the conclusion of the
arbitration hearing, the arbitrator shall prepare written findings of fact and
conclusions of law.  It is mutually agreed that the written decision of the
arbitrator shall be valid, binding, final and non-appealable; provided, however,
that the parties hereto agree that the arbitrator shall not be empowered to
award punitive damages against any party to such arbitration.  To the extent
permitted by law, the arbitrator’s fees and expenses will be borne equally by
each party.  In the event that an action is brought to enforce the provisions of
this Agreement or the Plan pursuant to this Section 5.9, each party shall pay
its own attorney’s fees and expenses regardless of whether in the opinion of the
court or arbitrator deciding such action there is a prevailing party.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL, INCLUDING TRIAL
BY JURY, IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THE PLAN OR THIS AGREEMENT.

 

Section 5.10                                Notices

 

All notices, requests, consents and other communications hereunder to any party
hereto shall be deemed to be sufficient if contained in a written instrument and
shall be deemed to have been duly given when delivered in person, by telecopy,
by nationally-recognized overnight courier, or by first class registered or
certified mail, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
the addressee to the addressor:

 

(i)                                     if to the Company, to:

 

Rexnord Holdings, Inc.
4701 Greenfield Avenue
Milwaukee, WI 53214
Attention:  Patty Whaley

 

with copies to:

 

Rexnord Holdings, Inc.

c/o Apollo Management, L.P.

10250 Constellation Blvd, Suite 2900

Los Angeles, CA 90067

 

--------------------------------------------------------------------------------


 

Fax:  (310) 843-1933

Attention:  Larry Berg

 

and

 

Rexnord Holdings, Inc.
c/o Apollo Management, L.P.
9 West 57th Street, 43rd Floor
New York, NY  10019
Fax:  (212) 515-3288
Attention:   Steven Martinez

 

and

 

O’Melveny & Myers LLP
Times Square Tower
7 Times Square
New York, NY  10036
Fax:  (212) 326-2061
Attention:  John M. Scott, Esq.

 

(ii)                                  if to the Optionee, Industrial or Cypress,
to:

 

Cypress Group, LLC



 

 

Attention:  George M. Sherman

 

with a copy to:

 

King & Spalding LLP
1700 Pennsylvania Avenue, NW
Washington, D.C.  2006
Fax:  (202) 626-3737
Attention:  Glenn C. Campbell

 

Section 5.11                                Counterparts

 

This Agreement may be executed in several counterparts, including via facsimile
transmission, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above.

 

 

 

THE COMPANY:

 

 

 

 

 

Rexnord Holdings, Inc.

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

THE OPTIONEE:

 

 

 

George M. Sherman

 

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Taxpayer Identification Number:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

INDUSTRIAL:

 

 

 

 

 

Cypress Industrial Holdings, Inc.

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Taxpayer Identification Number:

 

 

 

 

 

 

 

 

 

 

CYPRESS:

 

 

 

 

 

Cypress Group, LLC

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Taxpayer Identification Number:

 

 

 

 

 

 

--------------------------------------------------------------------------------